21-30071-hcm Doc#14 Filed 02/09/21 Entered 02/09/21 14:00:29 Main Document Pg 1 of 2



  Motion withdrawn on the record at hearing held 2/9/21.




  SO ORDERED.
  SIGNED this 09th day of February, 2021.

                                                      ________________________________________
                                                                H. CHRISTOPHER MOTT
                                                         UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________




                                                                    N
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

    IN RE:

    THE GATEWAY VENTURES, LLC,
                                                  §
                                                  §
                                                  §        W         Case No. 21-30071
                                         RA
                                                  §
    Debtor.                                       §
                                                  §

          ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI &
          ZUBER, P.C., P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE:
                                 D

          DOCKET NO. 7)

           On this day came on for consideration the Motion of Weycer, Kaplan, Pulaski & Zuber,
                        H


   P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the “Motion”) filed herein on February
   5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes that the
   Motion contained the appropriate notices under the Bankruptcy Local Rules; according to the
               IT



   certificate of service attached to the Motion, the Motion was served upon the parties entitled to
   receive notice under the Bankruptcy Local Rules; no party in interest filed a response or
   objection to the Motion or any such response or objection is overruled by this Order; and that
   upon review of the record of this case and with respect to the Motion that cause exists to grant
   W




   the relief requested therein.

   IT IS THEREFORE ORDERED THAT:

          1.     The Motion is granted as set forth herein.



   ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
   COUNSEL FOR DEBTOR — Page 1                                               1914068.DOCX [2]
21-30071-hcm Doc#14 Filed 02/09/21 Entered 02/09/21 14:00:29 Main Document Pg 2 of 2




         2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                Motion, unless otherwise defined herein.

         3.     Weycer, Kaplan, Pulaski & Zuber, P.C. is hereby withdrawn as counsel for The
                Gateway Ventures, LLC, the Debtor and Debtor in Possession in this case.

         4.     Weycer, Kaplan, Pulaski & Zuber, P.C. promptly shall serve this Order on all
                creditors and parties in interest for this case, including expedited service upon the
                Debtor.

         5.     THE GATEWAY VENTURES, LLC AND MICHAEL DIXSON ARE
                ADVISED THAT BECAUSE THE GATEWAY VENTURES, LLC IS A
                BUSINESS ENTITY, IT MUST BE REPRESENTED BY COUNSEL IN
                THIS COURT. THIS CASE IS SUBJECT TO DISMISSAL UNLESS THE
                GATEWAY VENTURES, LLC IS REPRESENTED BY A LICENSED
                ATTORNEY WHO IS ADMITTED TO PRACTICE BEFORE THIS
                COURT.




                                                                    N
                                                ###




                                                         W
   Submitted by:
   Jeff Carruth (TX SBN: 24001846)
   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   3030 Matlock Rd. Suite 201
   Arlington, Texas 76105
   Telephone: (713) 341-1158
                                        RA
   Fax: (866) 666-5322
   E-mail: jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   THE GATEWAY VENTURES, LLC
                               D
                       H
              IT
   W




   ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
   COUNSEL FOR DEBTOR — Page 2                                               1914068.DOCX [2]
